DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 9/29/2021 that has been entered, wherein claims 1-8, 10-12, 14-16, 18 and 26-27 are pending and claims 9, 13, 17, 19-25 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10-12 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (US 2006/0237746 A1) of record in view of Glass et al. (WO 2016/204782).
Regarding claim 1, Orlowski teaches an integrated circuit (IC)(Fig. 1) comprising: 
a semiconductor region(105, ¶0023) including monocrystalline group IV semiconductor material that includes at least 50% germanium by atomic percentage(Ge, ¶0023); 
a gate structure(115, ¶0026) at least above the semiconductor region(105, ¶0023); 
a source region(107, ¶0024) adjacent the semiconductor region(105, ¶0023); and 
a drain region(109, ¶0024) adjacent the semiconductor region(105, ¶0023). 


Glass teaches an integrated circuit(Fig. 3), wherein carbon(page 11, lines 4-21) is included a layer(340, page 11, lines 4-21) between the source region(252, page 12, lines 3-19) and the semiconductor region(200, page 6, lines 24-34) and wherein the carbon has a decreasing(page 11, lines 4-21) concentration within the layer(340, page 11, lines 4-21) from a location proximate the semiconductor region to a location distal from the semiconductor region(200, page 6, lines 24-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Orlowski, so that carbon is included in a layer between the source region and the semiconductor region, and wherein the carbon has a decreasing concentration within the layer from a location proximate the semiconductor region to a location distal from the semiconductor region, as taught by Glass, in order to improve short channel effects by maintaining effective gate length and/or improve external resistance in the S/D regions by allowing increased boron-doping amounts(page 6, lines 1-8).



Regarding claim 4, Orlowski teaches the IC of claim 1, wherein carbon is further included in at least one of the drain region(109, ¶0024) and a layer(133, ¶0025) between the drain region(109, ¶0024) and the semiconductor region(105, ¶0023).

Regarding claim 5, Orlowski teaches the IC of claim 1, wherein carbon is included in the source region(107, ¶0024), such that the source region(107, ¶0024) includes at least one of silicon alloyed with carbon, silicon germanium alloyed with carbon, and/or germanium alloyed with carbon(SiGeC, ¶0024).

Regarding claim 6, Orlowski teaches the IC of claim 5, wherein carbon(SiGeC, ¶0024) is included in at least 70% of the source region(107, ¶0024).

Regarding claim 8, Orlowski teaches the IC of claim 1, wherein the source region(107, ¶0024) includes at least 10% more silicon by atomic percentage(¶0024, wherein SiGeC has 100% more Si then Ge) relative to the semiconductor region(105, ¶0023).

Regarding claim 10, Orlowski teaches the IC of claim 9, wherein the layer(131, ¶0025) includes a thickness between the source region(107, ¶0024) and the semiconductor 

Regarding claim 11, Orlowski teaches the IC of claim 9, wherein the carbon(GeC, ¶0031) is included in the layer(131, ¶0025) in a concentration in the range of 1E19 atoms per cubic cm to 20% by atomic percentage(¶0031, wherein 2% wt carbon GeC=11% atomic percent).

Regarding claim 12, Orlowski teaches the IC of claim 9, wherein the layer(131, ¶0025) includes monocrystalline(¶0025, ¶0022, epitaxial growth on single crystal) group IV semiconductor material alloyed with the carbon(GeC, ¶0031).

Regarding claim 16, Orlowski teaches the IC of claim 1, wherein the source and drain regions(107, 109, ¶0024) include n-type dopant(P, As, ¶0021).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (US 2006/0237746 A1) of record and Glass et al. (WO 2016/204782), as applied to claim 1 above further in view of Yu et al. (US 2008/00067557 A1) of record.



Yu teaches an integrated circuit(Fig. 8), wherein the carbon(¶0032) is included in the source region(50, ¶0030) in a concentration in the range of 1E19 atoms per cubic centimeter to 3% by atomic percentage(¶0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Orlowski, so that the carbon is included in the source region in a concentration in the range of 1E19 atoms per cubic centimeter to 3% by atomic percentage, as taught by Yu, in order to reduced probability of punch-through and increased stress in the channel region(¶0012).

Claims 1, 2, 14-15 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2016/0049489 A1) of record in view of Glass et al. (WO 2016/204782).
Regarding claim 1, Wan teaches an integrated circuit (IC) (Fig. 19-22) comprising: 
a semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes at least 50% germanium by atomic percentage(¶0041, ¶0030); 
a gate structure(66, 64 ¶0044) at least above the semiconductor region(60, ¶0041); 
a source region(42, ¶0041) adjacent the semiconductor region(60, ¶0041); and 


Wan does not teach carbon is included in a layer between the source region(42, ¶0041) and the semiconductor region(60, ¶0041) wherein the carbon(¶0024-25) has a decreasing concentration from a location proximate the semiconductor region(105, ¶0023) to a location distal from the semiconductor region(105, ¶0023).

Glass teaches an integrated circuit(Fig. 3), wherein carbon(page 11, lines 4-21) is included a layer(340, page 11, lines 4-21) between the source region(252, page 12, lines 3-19) and the semiconductor region(200, page 6, lines 24-34) and wherein the carbon has a decreasing(page 11, lines 4-21) concentration within the layer(340, page 11, lines 4-21) from a location proximate the semiconductor region to a location distal from the semiconductor region(200, page 6, lines 24-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that carbon is included in a layer between the source region and the semiconductor region, and wherein the carbon has a decreasing concentration within the layer from a location proximate the semiconductor region to a location distal from the semiconductor region, as taught by Glass, in order to improve short channel effects by maintaining effective gate length and/or improve external resistance in the S/D regions by allowing increased boron-doping amounts(page 6, lines 1-8).



Regarding claim 4, Wan teaches the IC of claim 1, wherein carbon is further included in at least one of the drain region(44, ¶0041) and a layer between the drain region(44, ¶0041) and the semiconductor region(60, ¶0041).

Regarding claim 14, Wan teaches the e IC of claim 1, wherein the semiconductor region(60, ¶0041) is part of a fin(22, ¶0041), and the gate structure(66, 64 ¶0044) is on top and side walls of the fin(22, ¶0041).

Regarding claim 15, Wan teaches the IC of claim 1, wherein the semiconductor region(60, ¶0041) includes one or more nanowires or nanoribbons(60, ¶0041), and the gate structure(66, 64 ¶0044) wraps around the one or more nanowires or nanoribbons(60, ¶0041).

Regarding claim 18, Wan teaches an integrated circuit (IC) comprising: 
a non-planar semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes at least 50% germanium by atomic percentage(¶0041, ¶0030); 

a source region(42, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030); and 
a drain region(44, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030); 

Wan does not teach carbon is included in a layer between the source region(42, ¶0041) and the non-planar semiconductor region(60, ¶0041) wherein the carbon(¶0024-25) has a decreasing concentration from a location proximate the non-planer semiconductor region(105, ¶0023) to a location distal from the semiconductor region(105, ¶0023).
Glass teaches an integrated circuit(Fig. 3), wherein carbon(page 11, lines 4-21) is included a layer(340, page 11, lines 4-21) between the source region(252, page 12, lines 3-19) and the semiconductor region(200, page 6, lines 24-34) and wherein the carbon has a decreasing(page 11, lines 4-21) concentration within the layer(340, page 11, lines 4-21) from a location proximate the semiconductor region to a location distal from the semiconductor region(200, page 6, lines 24-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that carbon is included in a layer between the source region and the semiconductor region, and wherein the carbon has a decreasing .

Claims 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2016/0049489 A1) of record in view of Glass et al. (WO 2016/204782) and Sanuki et al. (US 2007/0131969 A1) of record.
Regarding claim 8, Wan, in view of Yu, teaches the IC of claim 1, but is silent in regards to the source region(42, ¶0041) includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041).

Sanuki teaches an integrated circuit(Fig. 3) wherein to the source region(right 17, ¶0041) includes at least 10% more silicon(¶0041, 20% more silicon) by atomic percentage relative to the semiconductor region(12, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that to the source region includes at least 10% more silicon by atomic percentage relative to the semiconductor region, as taught by Sanuki, in order to increase the mobility of the electrons in the channel region by 10 to 100%. 

Regarding claim 26, Wan teaches an integrated circuit (IC), comprising: 
a non-planar semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes silicon and at least 80% germanium by atomic percentage(¶0041, ¶0030); 
a gate structure(66, 64 ¶0044) on top and sides of the non-planar semiconductor region(60, ¶0041), the gate structure(66, 64 ¶0044) including a gate electrode(66, ¶0044) and a gate dielectric(64, ¶0044) between the gate electrode(66, ¶0044) and the non-planar semiconductor region(60, ¶0041); 
a source region(42, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030); and 
a drain region(44, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030).

Wan does not teach a source region(42, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041); and 
a drain region(44, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041); 
wherein carbon is included in a layer between the source region(42, ¶0041) and the non-planar semiconductor region(60, ¶0041), wherein the carbon(¶0024-25) has a decreasing concentration within the layer from a location proximate the non-planer 

Glass teaches an integrated circuit(Fig. 3), wherein carbon(page 11, lines 4-21) is included a layer(340, page 11, lines 4-21) between the source region(252, page 12, lines 3-19) and the semiconductor region(200, page 6, lines 24-34) and wherein the carbon has a decreasing(page 11, lines 4-21) concentration within the layer(340, page 11, lines 4-21) from a location proximate the semiconductor region to a location distal from the semiconductor region(200, page 6, lines 24-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that carbon is included in a layer between the source region and the semiconductor region, and wherein the carbon has a decreasing concentration within the layer from a location proximate the semiconductor region to a location distal from the semiconductor region, as taught by Glass, in order to improve short channel effects by maintaining effective gate length and/or improve external resistance in the S/D regions by allowing increased boron-doping amounts(page 6, lines 1-8).

Wan and Glass do not teach a source region(42, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041); and 
a drain region(44, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041).

Sanuki teaches an integrated circuit(Fig. 3) wherein to the source region(right 17, ¶0041) includes at least 10% more silicon(¶0041, 20% more silicon) by atomic percentage relative to the semiconductor region(12, ¶0041) and a drain region(left 17, ¶0041)  that includes at least 10% more silicon by atomic percentage(¶0041, 20% more silicon) relative to the semiconductor region(12, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that to the source region includes at least 10% more silicon by atomic percentage relative to the semiconductor region, and 
a drain region that includes at least 10% more silicon by atomic percentage relative to the semiconductor region, as taught by Sanuki, in order to increase the mobility of the electrons in the channel region by 10 to 100%. 

Regarding claim 27, Wan teaches the IC of claim 26, wherein the semiconductor region(60, ¶0041) includes one or more nanowires or nanoribbons(60, ¶0041), and the gate structure(66, 64 ¶0044) wraps around the one or more nanowires or nanoribbons(60, ¶0041).

Response to Arguments
Applicant’s arguments with respect to claims 1, 18 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892